CIVIL CAUSE FOR ORAL ARGUMENT FILED...
BEFORE JUDGE BIANCO Us. iN CLERKS SURI ety,

DATE: 10/28/19 x OCT 2820 © TIME: 1:34 p.m.
ND OFS 2 Time in Court: 30 min.

CASE NUMBER: _ CV-12-0512 LONG ISLA

TITLE: _Moroughan v. Suffolk County

PLTFFS ATTY: _ Anthony Grandinette and Mirel Fisch

DEFTS ATTY: Christopher Delamere, Annemarie Jones, and Brian Mitchell

 

 

 

 

FTR RECORDER: 1:34-3:25 COURTROOM DEPUTY: Michele Savona
OTHER:

Xx CASE CALLED.

x CONFERENCE HELD.

Xx ARGUMENT HEARD / CONT'D TO

Xx DECISION: Reserved

OTHER:
